         Case 1:21-cv-01797-ABJ Document 2-2 Filed 07/06/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 CAPT. TRAVIS ROBERTS, Arkansas Air                 )
 National Guard,                                    )
                                                    )
 108197 S. 4803 Rd.                                 )
 Muldrow, OK 74948                                  )
                                                    )
        Plaintiff,                                  )
                                                    )
        v.                                          )
                                                    )
 HON. JOHN P. ROTH, in his official capacity as     )
 Acting Secretary of the United States Air Force;   )
                                                    )
 1670 Air Force Pentagon                            )
 Washington, DC 20330-1670                          )
                                                    )
 GEN. DANIEL R. HOKANSON, in his official           )
 capacity as Chief, National Guard Bureau;          )
                                                    )                      1:21-cv-01797
                                                         Civil Action No.: _________________
 1636 Defense Pentagon Ste 1E169                    )
 Washington, DC 20301-0001                          )            PROPOSED ORDER
                                                    )
 LT. GEN. DOROTHY A. HOGG, in her official          )
 capacity as Surgeon General of the United States   )
 Air Force; and                                     )
                                                    )
 1780 Air Force Pentagon                            )
 Washington, DC 20330-1780                          )
                                                    )
 MAJ. GEN. KENDALL W. PENN, in his official         )
 capacity as the Adjutant General, Arkansas         )
 National Guard,                                    )
                                                    )
 Post Headquarters, Camp Robinson                   )
 North Little Rock, AR 72199-9600                   )
                                                    )
        Defendants.                                 )


       THIS MATTER having come before this Court upon Plaintiff, Captain Travis Roberts’

(“Captain Roberts” or “Plaintiff”) Application for Temporary Restraining Order and Motion for
         Case 1:21-cv-01797-ABJ Document 2-2 Filed 07/06/21 Page 2 of 3




Preliminary Injunction against Defendants Honorable John P. Roth, General Daniel R. Hokanson,

Lieutenant General Dorothy A. Hogg, and Major General Kendall W. Penn (collectively,

“Defendants”); and

       WHEREAS Captain Roberts alleges that he is a member of the Arkansas Air National

Guard – 188th Wing facing imminent discharge. Captain Roberts alleges that his imminent

discharge is due to the determination of the Withdrawal of Federal Recognition Board in early

May 2021 that he be honorably discharged for failing to receive required immunizations. The

discharge is imminent, pending only final processing from the U.S. Air Force at its central

personnel office at Wright-Patterson Air Force Base, Ohio. Plaintiff claims that he chooses to

reject such required immunizations in accordance with his sincerely held religious beliefs, as such

he is entitled to religious accommodations from the Arkansas Air National Guard. He applied for

such accommodations pursuant to the Religious Freedom Restoration Act and subsequent military

policies and was denied by Defendants. Plaintiff therefore requests that this Court issue a

temporary restraining order and preliminary injunction enjoining his discharge pending the

outcome of his case against Defendants; and

       WHEREAS “[t]o obtain a preliminary injunction, the moving party must make a clear

showing that four factors, taken together, warrant relief: likely success on the merits, likely

irreparable harm in the absence of preliminary relief, a balance of the equities in its favor, and

accord with the public interest.” See Shawnee Tribe v. Mnuchin, 984 F.3d 94, 101 (D.C. Cir. 2021)

(internal quotations omitted). A party's likelihood of success on the merits is a strong indicator

that a preliminary injunction would serve the public interest [because] there is generally no public

interest in the perpetuation of unlawful agency action.” See League of Women Voters of United

States v. Newby, 838 F.3d 1, 12 (D.C. Cir. 2016) (internal quotations omitted); and



                                                 2
          Case 1:21-cv-01797-ABJ Document 2-2 Filed 07/06/21 Page 3 of 3




       WHEREAS Plaintiff has demonstrated that the Defendants have likely substantially

burdened Captain Roberts’ religious exercise, did not pursue a compelling governmental interest

through the least restrictive means and therefore has a reasonable probability of success on the

merits. Plaintiff has also shown that he will suffer irreparable harm if the requested relief is denied,

he will be discharged from the Arkansas Air National Guard preventing him from continuing to

develop as a military aviator. The balance of equities is in his favor and the Defendant’s actions

constitute unlawful agency action and therefore the requested relief would benefit the public

interest. For these reasons, this Court will issue a temporary restraining order and preliminary

injunction enjoining Defendants from discharging Captain Roberts.

       IT IS THEREFORE ORDERED that the Plaintiff’s Application for Temporary

Restraining Order and Motion for Preliminary Injunction is GRANTED.

       IT IS SO ORDERED.




Date                                           United States District Judge




                                                   3
